Citation Nr: 1123337	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a urinary disorder to include as secondary to service connected disability. 

2.  Entitlement to service connection for hypertension to include as secondary to service-connected disability. 

3.  Entitlement to service connection for pes planus to include as secondary to service connected disability.  

4.  Entitlement to service connection for stress to include as secondary to service connected disability.  

5.  Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1974 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

At his hearing before the Board in November 2010, the Veteran testified that he was not treated in service for hypertension, pes planus, stress or a prostate disorder and that his claim is that the disorders are secondary to his left hip disorder.  He has not been provided VCAA notice on secondary service connection.  

The record reveals that the Veteran was treated in service for treatment of left hip pain in December 1975 after being hit while playing basketball.  He currently has been diagnosed with a left hip disorder.  In May 2005, the Veteran was examined by VA and the examiner was requested to offer an opinion as to the etiology of the Veteran's left hip disorder.  The examiner noted that the Veteran was treated in service and that he was treated after service in January 1977.  The examiner stated that no X-rays were performed at that time; however the record shows that X-rays were performed in January 1997 pursuant to the Veteran's treatment.  Additionally, the examiner stated in his opinion that the current left hip disorder was not related to service.  The rationale provided discussed private treatment beginning in 1997 which showed bilateral joint space narrowing, more on the left.  However, the examiner did not discuss in the rationale the treatment the Veteran received in 1977 which occurred within the first post-service year.  Therefore, the opinion provided was not given in consideration of all of the relevant data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008) (holding that the Board must consider whether the examiner had sufficient facts and data and provided sufficient reasoning in assessing the probative value of a medical opinion).  Thus, the VA examiner's rationale is not based on an accurate interpretation of the evidence of record, and the opinion must be found to be inadequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, another VA examination should be scheduled for the Veteran.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice on the claims for secondary service connection.   

2.  Schedule the Veteran for a VA orthopedic examination to be performed by doctor who has not previously examined him.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should review all of the evidence and offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed left hip disorder was incurred in service.  Adequate reasons and bases are to be provided in support of any opinion rendered.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner is requested to provide a detailed rationale with specific references to the record for the opinion provided.  The examiner should also state what sources were consulted in forming the opinion.  The examiner is advised that to say that an opinion cannot be formed without resorting to mere speculation without further explanation is an unacceptable response.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, and the accomplishment of any additional development deemed appropriate, the claims should be readjudicated, to include a discussion of secondary service connection where appropriate.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


